— Order, Supreme Court, Bronx County (Howard Silver, J.), entered January 9, 1992, denying the parties’ respective motions for summary judgment, and sua sponte, dismissing the action without prejudice to recommencement in the Housing Part of the New York City Civil Court, unanimously affirmed, without costs.
The IAS Court properly transferred the case to the Housing Part. Although couched in terms of declaratory judgment, the action essentially seeks to evict rent stabilized tenants for violations of the City Health Code. The Housing Part is *618competent to hear such claims (see, 9 NYCRR 2524.1 [c]; CCA 110; Madison Co. v Derderian, 130 Misc 2d 200), and it is not necessary that a landlord obtain declaratory relief in Supreme Court before resorting to an eviction proceeding in Civil Court (see, Madison Co. v Derderian, supra). We have considered the parties’ respective motions for summary judgment on the merits and find that neither should be granted. Concur— Milonas, J. P., Ellerin, Kassal and Rubin, JJ.